Citation Nr: 1425701	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-15 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a left wrist disability.

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to an increase rating, in excess of 20 percent, for service-connected left knee subluxing patella.

4.  Entitlement to an increased rating, in excess of 10 percent, for service-connected right knee subluxing patella.

5.  Entitlement to a compensable disability rating for a service-connected surgical scar of the left knee.

6.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to April 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the Veteran's claims of entitlement to higher disability ratings for service-connected left and right knee subluxing patella and left knee surgical scar, and denied entitlement to service connection for left and right wrist disabilities.  

The issue of entitlement to a TDIU was raised by a May 2012 statement from the Veteran.  Although entitlement to a TDIU was previously denied in an April 2008 rating decision and the Veteran did not appeal that decision, the Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is raised by assertion regardless of the prior RO consideration of the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

The issues of entitlement to increased ratings for left and right knee subluxing patella, entitlement to service connection for left and right wrist disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on her part.


FINDING OF FACT

The Veteran's service-connected left knee surgical scar has a maximum length of 25 centimeters and maximum width of one centimeter, and is superficial, stable, and non-painful.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for the Veteran's service-connected left knee scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7801-7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Adequate VCAA notice in an increased rating claim requires that the claimant be told that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); vacated and remanded in part Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran received the required VCAA notice in a November 2009 letter.
The Veteran also received a VA examination in February 2010 that included all findings needed to evaluate her service-connected left knee surgical scar, and all indicated relevant records have obtained.  Remand for additional examination is not required in this case as there is no indication that the natures or severity of the Veteran's service-connected scar has changed in any regard over the last several years.  
Although the Veteran indicated in a May 2009 statement that she applied for and was denied disability benefits administered by the Social Security Administration (SSA), remand for SSA records is not necessary with respect to this increased rating claim as there is no reason to believe that these records may give rise to pertinent information with respect to the severity of her left knee surgical scar; neither has the Veteran contended as much.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  Thus, there is no duty for VA to obtain the Veteran's SSA records with respect to this claim.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of her claim for a higher disability rating for her service-connected left knee surgical scar.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

      A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, as required under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Where, however, the evidence demonstrates distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings may be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran bears the burden of presenting and supporting her claims for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

      B.  Rating Criteria and Analysis 

The criteria for rating scars provide that burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear are awarded a 10-percent rating when they have an area or areas of at least 6 square inches but less than 12 square inches.  38 C.F.R. § 4.118, DC 7801.  Higher disability ratings are available with a greater area or areas of involvement. 

Burn scars or scars due to other causes not of the head, face, or neck, that are superficial and nonlinear are awarded a 10-percent rating only when they have an area or areas of 144 square inches or greater.  38 C.F.R. § 4.118, DC 7802.

One or two scars that are unstable or painful are awarded a 10-percent rating.  Three or four scars a 20-percent disability rating.  Five or more scars that are unstable or painful warrant a 30-percent disability rating.  38 C.F.R. § 4.118, DC 7804.  

In in a May 2009 statement, the Veteran described her service-connected left knee surgical scar as a 10-inch scar.  A photograph submitted by the Veteran in December 2009 appears to show a single scar extending for much of the length of her knee.  

During her February 2010 VA examination, the VA examiner noted that the Veteran's service-connected surgical scar had a maximum width of one centimeter and a maximum length of 25 centimeters.  No skin breakdown was present over the scar, and she reported having no pain.  The scar was described as superficial, and no inflammation, edema, or keloid formation was present.  No other disabling effects were noted.  

The examination findings are consistent with prior evidence of record, including the Veteran's testimony at an August 1996 Board hearing held in connection with a prior claim for an increased rating for her scar.

Although the Veteran had previously expressed concern over the disfiguring appearance of her scar, and recently noted that she did not wear clothing that would expose her scar, the rating criteria only provide for compensation for disfiguring scars that are located on the head, face, or neck.  See 38 C.F.R. § 4.118, DC 7800.

The Veteran has not reported, and the clinical evidence does not show, that the Veteran's scar is painful or unstable.

In this case, a preponderance of the evidence is against the Veteran's claim for a compensable disability rating for her left knee surgical scar.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



      C.  Extraschedular Consideration 

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2013).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The symptoms associated with the Veteran's service-connected left knee surgical scar (i.e., scar extending for a maximum length of 25 centimeters, and of maximum width of one centimeter, and of a superficial, stable and non-painful nature) are generally contemplated by the rating criteria set forth above, and reasonably describe the Veteran's service-connected disability.  Her reported disfigurement, as just noted, is not contemplated by the rating schedule.  The question then becomes whether there are exceptional factors, such as marked interference with employment or frequent hospitalization.  There have been no periods of hospitalization; and there have been no reports that the scar, by itself has interfered with employment.  Referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a compensable disability rating for a service-connected left knee surgical scar is denied.  


REMAND

During her February 2010 VA examination, the examiner noted that the Veteran experienced, inter alia, giving way, instability and weakness in both knees.  Additionally, the Veteran described flare-ups of knee disability on use in her November 2010 notice of disagreement.  An opinion is required with respect to the degree of additional limitation of motion that would be present during flare-ups and as a result of weakness involving the Veteran's service-connected knee disabilities, and with respect to the severity of noted knee instability.  Cf. DeLuca v. Brown, 8 Vet. App. 202 (1995). 

With respect to her claims for service connection for left and right wrist disabilities, the Veteran has contended that during her in-service fall that led to her current knee disabilities, she also fell on her hands and that this resulted in the development of current disabilities of her wrists.  A January 2010 VA treatment report noted treatment for tenosynovitis of the wrist and hands.  To this point, however, the Veteran has not been afforded a VA examination to determine the nature and etiology of her claimed wrist disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the TDIU claim, the Board cannot fairly adjudicate that claim without obtaining an adequate medical opinion regarding the effects of the Veteran's service-connected disabilities, together, on her ability to secure or follow substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  

The Veteran reported having applied for SSA disability benefits.  To date, however, a copy of her SSA records has not been associated with the claims file.  Thus, remand is also required to obtain a copy of any available SSA records.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The issue of entitlement to an increased rating for geniculate neuralgia has been raised by the record.  The issue is inextricably intertwined with that of entitlement to a TDIU.


Accordingly, these claims are REMANDED for the following action:

1.  Obtain all decisions and underlying documents from SSA pertaining to the Veteran's applications for SSA disability benefits.

Efforts to obtain the SSA decisions and underlying records must continue until they are obtained; unless it is reasonably certain that they do not exist or that further efforts would be futile.

If requested records cannot be obtained, the Veteran should be informed, and told of the efforts made to obtain the records and of any further actions that will be taken with regard to her claims.

2.  Ask the Veteran to complete a formal application for TDIU.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination of her knees and wrists.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report or addendum should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

With respect to the Veteran's claimed wrist disabilities, the examiner should specifically address the following:

a)  Diagnose and describe all left and right wrist disabilities found to be present, to include tenosynovitis.  

b)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left and/or right wrist disability had its onset during the Veteran's active service, or is the result of any in-service disease or injury, to include the fall the Veteran sustained during service in August 1977. 

In providing this opinion, please specifically consider the Veteran's lay contentions, including any report of a continuity of wrist symptomatology since service.

With respect to the Veteran's service-connected left and right knee disabilities, the examiner should specifically address the following: 

a)  Report the Veteran's ranges of flexion and extension of her knees in degrees.

b)  Determine whether either service-connected knee disability is manifested by weakened movement, excess fatigability, incoordination, swelling, flare-ups or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, swelling, or pain; or during flare-ups.

Additionally, determine whether the Veteran has favorable or unfavorable ankylosis of either knee.

c)  Taking into account evidence of record, including lay contentions, state whether there is lateral instability or subluxation of either knee, and if so, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation.  

d)  State whether the Veteran has undergone any form of knee surgery, and if so, specifically indicate any symptomatic residuals involving the meniscus (e.g., dislocation or symptomatic removal of the meniscus).  

e)  Note the presence and severity of any impairment of the tibia or fibula, and describe any genu recurvatum found to be present.

The examiner should provide an opinion as to whether her service-connected disabilities (i.e., total abdominal hysterectomy with bilateral salpingo-oophorectomy, ventral hernia, left and right knee subluxing patella, geniculate neuralgia, fracture of left great toe, otitis media, sinusitis, and surgical scar of left knee), together, have rendered her unable to secure or follow a substantially gainful occupation for which her education and experience would qualify her.  

The examiner should comment on whether considering right and left wrist disabilities to be service connected would change this opinion.

The examiner must provide reasons for all opinions addressing the relevant medical and lay evidence of record.  

5.  Adjudicate the issue of entitlement to an increased rating for geniculate neuralgia.  This issue should not be certified to the Board, unless the Veteran perfects an appeal with regard to that issue.

6.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


